Citation Nr: 0517226	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  03-08 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for a right shoulder 
disorder.

4.  Entitlement to service connection for a left foot 
condition

5.  Entitlement to service connection for a right knee 
disorder.

6.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from September 1974 to August 
1977.  He also had subsequent reserve service.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2002 by the 
Department of Veterans Affairs (VA) Waco, Texas Regional 
Office (RO).   

The issue of entitlement to service connection for a back 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claims, the evidence necessary to substantiate the 
claims, and what evidence was to be provided by the veteran 
and what evidence the VA would attempt to obtain on his 
behalf.

2.  Hepatitis C was not present during service, and the 
currently diagnosed hepatitis C did not develop as a result 
of any incident during service.

3.  Chronic headaches were not present during service and did 
not develop as a result of any incident during service.

4.  A chronic right shoulder disorder was not present during 
service, arthritis of the right shoulder was not manifest 
within a year after service, and the current right shoulder 
disorder did not develop as a result of any incident during 
service.

5.  A chronic left foot condition was not present during 
service, arthritis of the left foot was not manifest within a 
year after service, and the current left foot condition did 
not develop as a result of any incident during service.

6.  A chronic right knee disorder was not present during 
service, arthritis of the right knee was not manifest within 
a year after service, and the current right knee disorder did 
not develop as a result of any incident during service.


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).

2.  Headaches were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).

3.  A chronic right shoulder disorder was not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309  
(2004).

4.  A chronic left foot condition was not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).

5.  A chronic right knee disorder was not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The law provides that the VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  See 
38 U.S.C.A. § 5103A.  The Act is applicable to all claims 
filed on or after the date of enactment, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
§ 7, subpart (a), 114 Stat. 2096, 2099 (2000).  The law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist claimants in the development of their claims.  First, 
the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A. 

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

In this case, the VA's duties have been fulfilled.  The Board 
finds that the veteran was provided adequate notice as to the 
evidence needed to substantiate his claims.  The Board 
concludes the discussions in the rating decisions, the 
statement of the case (SOC) and letters sent to the veteran 
informed him of the information and evidence needed to 
substantiate the claims, and complied with the VA's 
notification requirements.  A letter from the RO dated in May 
2002 specifically discussed the evidence the veteran would 
need to submit to support his claims.  The RO also supplied 
the veteran with the applicable regulations in the SOC and 
SSOCs.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  All relevant evidence identified by the veteran 
was obtained and considered.  The veteran had a personal 
hearing at the RO.  His service medical records and post-
service treatment records have been obtained, and he has been 
afforded VA examinations.  The Board is unaware of any 
additional relevant evidence that is available.  The veteran 
has not identified any unobtained evidence that might aid his 
claims or that might be pertinent to the bases of the denial 
of his claims.  The Board concludes that all reasonable 
efforts were made by VA to obtain evidence necessary to 
evaluate the veteran's claims.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

In the circumstances of this case, a remand to have the RO 
attempt to further implement the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on the VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its obligation 
to notify and assist the veteran in this case.  Further 
development and further expending of the VA's resources is 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the veteran in proceeding to 
consider the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).


I.  Entitlement To Service Connection For Hepatitis C.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  Service connection connotes many 
factors but basically it means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces, or if preexisting such service, was 
aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  Each 
disabling condition shown by a veteran's service records, or 
for which he seeks a service connection must be considered on 
the basis of the places, types and circumstances of his 
service as shown by service records, the official history of 
each organization in which he served, his medical records and 
all pertinent medical and lay evidence.  Determinations as to 
service connection will be based on review of the entire 
evidence of record, with due consideration to the policy of 
the VA to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).  

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

The veteran contends that service connection should be 
granted for hepatitis C because he believes that he 
contracted that disease in service.  He asserts that he may 
have contracted it through the same risky sexual contact 
which resulted in him being treated for venereal disease in 
service.

Although the veteran's service medical records do contain 
several incidents of treatment for venereal diseases, they do 
not contain any mention of treatment for hepatitis.  The 
report of a medical examination conducted in March 1977 in 
connection with the expiration of his term of service is 
negative for any complaints, findings or diagnosis of 
hepatitis.  

The earliest evidence of the presence of hepatitis C is from 
many years after separation from service.  A private medical 
record dated in April 2001 indicates that the veteran had 
"transfusion related hepatitis C."  The Board notes that 
there is no indication that the veteran had a transfusion 
while in service.

The Board has noted that the veteran testified as to his 
belief that the hepatitis C was related to risky sexual 
contact during service.  However, lay persons, such as the 
veteran, are not qualified to offer an opinion that requires 
medical knowledge, such as a diagnosis or an opinion as to 
the cause of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).    

The only credible medical opinion regarding the etiology of 
the hepatitis C weighs against the claim for service 
connection.  A VA liver examination report shows that the 
veteran was in a motor vehicle accident after service in 
1978, at which time he required a blood transfusion.  After 
reviewing the claims file and examining the veteran, the 
impression was hepatitis C based on liver test, hepatitis 
profile and liver biopsy dated 2001.  The VA examiner also 
offered the following opinion:

It is less likely than not that this is a service-
connected disability.  It is far more likely his 
current HCV is the result of blood transfusions in 
1978 as result of an MVA.  There was no screening 
test for HCV at the time which explains why this 
was a great exposure risk.  

The Board has noted that a letter from Dr. R. J. Washington 
dated in August 2002 indicates that the veteran's hepatitis C 
was related to service.  However, he did not offer any 
explanation for that conclusion.  A bare conclusory opinion 
without an explanation of the basis for the opinion is not 
adequate to support the claim.  See Miller v. West, 11 Vet. 
App. 345, 348 (1998).  The Board notes that there is no 
clinical data or other rationale to support his opinion; nor 
is there anything otherwise in the record that would give it 
substance.  Therefore, the opinion is essentially 
unsupported.  See Bloom v. West, 12 Vet. App. 185 (1999).

In summary, the Board concludes that there is no basis for 
linking the hepatitis C, which was not diagnosed until many 
years after separation from service, to his period of 
service.  To link the disorder to service instead of the 
clear risk factor after service would be purely speculative.  
Therefore, the Board finds that hepatitis C was not present 
during service, and it has not been shown that it developed 
after service as a result of any incident in service.  
Accordingly, the Board concludes that hepatitis C was not 
incurred in or aggravated by service.

II.  Entitlement To Service Connection For Headaches.

The veteran testified that he had headaches on many occasions 
during service.  He said that he went on sick call many times 
during service and was given pain relievers or bed rest.  He 
denied having headaches prior to service.

The veteran's service medical records do not reflect the 
presence of a chronic headache disorder.  Although a service 
medical record dated in June 1977 shows that the veteran 
complained of having a headache since the previous night, it 
was noted that he had no previous history of headaches.  The 
assessment was headache, and he was given medication.  The 
disorder apparently resolved, as there are no further 
treatment records pertaining to headaches.  

The Board also notes that post service medical histories from 
Army Reserve examinations dated in March 1989 and November 
1997 show that the veteran denied a history of having 
frequent or severe headaches.

Although the VA headaches examination report dated in July 
2002 shows that the current diagnoses include tension 
headaches, there is no medical opinion linking that disorder 
to service.  The VA examiner noted that the June 1977 service 
medical record was the first and only specific record of a 
headache in service.  

The Board has noted that a letter from Dr. R. J. Washington 
dated in August 2002 indicates that the veteran's headaches 
were related to service.  However, he did not offer any 
explanation for that conclusion.  A bare conclusory opinion 
without an explanation of the basis for the opinion is not 
adequate to support the claim.  See Miller, supra.

Based on the foregoing evidence, the Board finds that chronic 
headaches were not present during service and did not develop 
as a result of any incident during service.  Accordingly, the 
Board concludes that headaches were not incurred in or 
aggravated by service.  

III.  Entitlement To Service Connection For A Right Shoulder 
Disorder.

The veteran's service medical records do not reflect the 
presence of a chronic right shoulder disorder.  The report of 
a separation examination conducted in March 1977 shows that 
clinical evaluation of the upper extremities was normal.  

The earliest record of a right shoulder problem is from many 
years after separation from active service.  A post service 
medical record from a service medical facility dated in May 
1997 indicates that the veteran had pain in his right elbow 
and shoulder for two days.  He reportedly had been doing 
heavy lifting.  The Board notes that this history places the 
date of onset as being many years after active duty.  

The report of an orthopedic examination conducted by the VA 
in February 2004 shows that the examiner noted that the 
veteran gave a history of sustaining trauma to his right 
shoulder playing basketball in service.  He said that he was 
seen on sick call and given Motrin and an ice pack.  The 
examiner further noted that there was no service record of 
shoulder injury, and examination at the time of discharge 
from service showed no diagnosis of a shoulder problem was 
given.  Following the VA examination, the diagnosis was 
degenerative joint disease of the right shoulder status 
postoperative repair with shoulder pain, decreased range of 
motion, some weakness of the right hand, moderate disability, 
and no current progression.  The examiner concluded that this 
was less likely than not a service-connected problem.  

The Board has noted that letters from Dr. R. J. Washington 
dated in August 2002 and October 2002 indicate that the 
veteran's right shoulder disorder is related to service.  
However, he did not offer any explanation for that 
conclusion.  He stated only that "I say that because there 
is no medical documentation of these conditions that predated 
his service injuries."  The Board notes, however, that Dr. 
Washington does not address the fact that there is no 
objective evidence of any right shoulder injury in service.  
A bare conclusory opinion without an explanation of the basis 
for the opinion is not adequate to support the claim.  See 
Miller, supra.

In summary, the evidence shows that a chronic right shoulder 
disorder was not present during service, arthritis of the 
right shoulder was not manifest within a year after service, 
and the current right shoulder disorder did not develop as a 
result of any incident during service.  Accordingly, the 
Board concludes that a chronic right shoulder disorder was 
not incurred in or aggravated by service, and may not be 
presumed to have been incurred in service.  


IV.  Entitlement To Service Connection For A Left Foot 
Condition

The veteran's service medical records do not reflect the 
presence of a chronic left foot disorder.  There is only a 
single record pertaining to a left foot disorder.  A service 
medical record dated in January 1977 shows that the veteran 
hurt his left foot while doing physical training a week 
earlier.  The left heel was a little painful to walk on.  
There was no objective swelling or discoloration.  The 
impression was plantar fascial strain.  Subsequent service 
medical records do not contain any additional references to 
the left foot.  The report of a medical examination conducted 
in March 1977 for the purpose of separation from service 
shows that clinical evaluation of the feet was normal. 

There is no evidence of the presence of a left foot  disorder 
until many years after separation from service.  The report 
of a VA joints examination conducted in July 2002 shows that 
the examiner noted that the veteran complained of left foot 
pain, but concluded that examination was normal and there was 
no disability.

The report of a VA examination conducted in February 2004 
shows that the diagnoses included left foot plantar fascial 
strain, minimal disability and no progression.  However, the 
examination concluded that this is less likely than not 
related to a service-connected problem.  

The Board has noted that the letters from Dr. R. J. 
Washington dated in August 2002 and October 2002 indicate 
that the veteran's left foot disorder is related to service.  
However, he did not offer any thorough explanation for that 
conclusion.  A bare conclusory opinion without an explanation 
of the basis for the opinion is not adequate to support the 
claim.  See Miller, supra.

For the foregoing reasons, the Board finds that a chronic 
left foot condition was not present during service, arthritis 
of the left foot was not manifest within a year after 
service, and the current left foot condition did not develop 
as a result of any incident during service.  Accordingly, a 
chronic left foot condition was not incurred in or aggravated 
by service, and may not be presumed to have been incurred in 
service.  

V.  Entitlement To Service Connection For A Right Knee 
Disorder.

The veteran's service medical records show that in April 1977 
he reported a complaint of having right knee pain after 
running a lot.  The pain had been present one week.  On 
examination, the knee had no swelling and the range of motion 
was full.  There was no joint line tenderness.  The patella 
was normal and the ligaments were not tender to stress and 
were intact.  There was tenderness over the medial aspect of 
the knee possibly over the collateral ligament.  The 
impression was knee pain, unknown etiology, possibly old 
injury.  Significantly, however, the disorder apparently 
resolved as there are no additional service medical treatment 
records pertaining to the right knee.  On separation 
examination, it was noted that the veteran had chondromalacia 
patellae, but the lower extremities were otherwise normal.  
There was no mention of any torn ligaments or other internal 
derangement.  

The report of a VA joints examination conducted in July 2002 
shows that the veteran gave a history of sustaining a sports 
injury to his right knee in 1994 with symptoms of swelling 
and pain.  Following examination, the diagnosis was chronic 
right knee pain with MRI and diagnosis of meniscus tear with 
status post arthroscopic surgery in 1994 with continued knee 
pain, minimal disability, no progression.  The Board notes 
that the history contained in the VA examination report 
placed the date of onset of that knee disorder as being after 
service.  

The report of a joints examination conducted by the VA in 
February 2004 contains similar information.  The pertinent 
impression was degenerative joint disease of the right knee 
with status post surgical repair in 1996 with continued knee 
pain, some limitation of motion and moderate disability.  The 
examiner concluded that this is less likely than not a 
service connected problem.  

The Board has noted that a letter from Dr. R. J. Washington 
dated in August 2002 indicates that the veteran's right knee 
disorder is related to service.  However, he did not offer 
any explanation for that conclusion.  A bare conclusory 
opinion without an explanation of the basis for the opinion 
is not adequate to support the claim.  See Miller, supra.

Based on the foregoing evidence, the Board finds that a 
chronic right knee disorder was not present during service, 
arthritis of the right knee was not manifest within a year 
after service, and the current right knee disorder did not 
develop as a result of any incident during service.  The 
Board notes that the chondromalacia of the knees which was 
diagnosed on separation from service is not currently 
diagnosed.  In addition, there is no credible medical 
evidence linking the currently diagnosed right knee injuries 
with service.  Accordingly, the Board concludes that a 
chronic right knee disorder was not incurred in or aggravated 
by service, and may not be presumed to have been incurred in 
service.  


ORDER

1.  Service connection for hepatitis C is denied.

2.  Service connection for headaches is denied.

3.  Service connection for a right shoulder disorder is 
denied.

4.  Service connection for a left foot condition is denied.

5.  Service connection for a right knee disorder is denied.


REMAND

The veteran's service medical records contain numerous 
references to treatment for complaints pertaining to the 
back.

The veteran has presented a medical opinion from Dr. R. J. 
Washington dated in August 2002 which indicates that the 
veteran's current back disorder is related to service.  On 
the other hand, a VA medical opinion dated in February 2004 
stated that the veteran's current disc disease of the lumbar 
spine was less likely than not service-connected.  

The Board notes that neither the favorable opinion nor the 
unfavorable VA opinion contains any extensive discussion of 
the numerous service medical records pertaining to the back, 
and neither contains any thorough explanation of the reasons 
for the opinion given.

Accordingly, to ensure that the VA has met its duty to assist 
the appellant in developing the facts pertinent to the claim, 
the case is REMANDED to the RO for the following development:

1.	The veteran should be afforded a VA 
orthopedic examination to determine 
the etiology of any currently 
diagnosed back disorders.  The claims 
file, including the service medical 
records, should be made available to 
the examiner for review.  The examiner 
should offer an opinion as to the 
likelihood that any currently found 
disability of the back is related to 
service, to include whether it is at 
least as likely as not (i.e., to at 
least a 50-50 degree of probability) 
that any currently diagnosed back 
disorder was caused by military 
service, or whether such an etiology 
or relationship is unlikely (i.e., 
less than a 50-50 probability).  A 
complete rationale is requested for 
all opinions provided.

2.	The RO should review the examination 
report to determine if it is in 
compliance with this REMAND.  If 
deficient in any manner, the report 
should be returned, along with the 
claims file, for immediate corrective 
action.

3.	After all necessary development has 
been completed to the extent possible, 
the RO should again review the record.  
If any benefit sought on appeal, for 
which a notice of disagreement has 
been filed, remains denied, the 
appellant and his representative 
should be furnished a SSOC.  The SSOC 
should contain notice of all relevant 
actions taken on the claim, to include 
a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues 
currently on appeal since last 
considered.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


